Citation Nr: 1451529	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  08-25 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine condition, to include as secondary to the service-connected status post excision plantar fibroma with mild motor sensory changes with hammer toes and clawing toes, right foot (right foot disability).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen the Veteran's service connection claim for a lumbar spine condition.  

In May 2010,the Veteran testified at a hearing before the undersigned Veterans Law Judge at the VA Central Office, and a transcript of such hearing has been associated with the claims file.

In August 2010, the Board, in relevant part, reopened the claim for service connection for a lumbar spine condition and remanded the reopened matter for further development, which has been completed.  The case has been returned to the Board for appellate consideration. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board remanded this matter for further development, specifically for an examination to determine the nature and etiology of any current lumbar spine disability.  The Board instructed the VA examiner to provide an opinion as to each lumbar spine disability identified and provide a complete rationale.  The Board's instructions included the following:

(b) For any diagnosed condition that is considered to be congenital or developmental in nature, is it at least as likely as not (probability of 50% or more) that such condition was subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability?  If so, is there clear and unmistakable (obvious and manifest evidence) that any lasting in increase in severity was due to the natural progress of the condition?

(c)  For any diagnosed condition that is not congenital or developmental in nature, is it at least as likely as not that such condition was incurred or aggravated as a result of any incident, injury, or disease during service? 

(d)  For any diagnosed lumbar spine condition that was not incurred or aggravated as a direct result of service, is it at least as likely as not that such condition is was proximately caused or proximately aggravated by the Veteran's service-connected right foot disability, or any other service-connected disability?

Any opinion offered must be accompanied by a complete rationale.  If an opinion as to any of these questions cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

Pursuant to the Board's remand, the Veteran was afforded an examination in November 2010.  Upon evaluation of the Veteran and review of the claims folder, the examiner found that the Veteran's lumbar spondylosis and mild degenerative lumbar scoliosis were acquired conditions, not congenital or development; and the Veteran's bilateral L5 spondylosis and Meyerding Grade I L5S1 spondylolisthesis were congenital/development and were not acquired as a consequence of the Veteran's service.  He added that none of the radiographic findings were secondary to or attributed to service, or related to his foot condition.  The examiner cited to the lack of studies in medical journals substantiating that a soft tissue condition of the foot would cause or result in degenerative spinal conditions greater than that in the population without a soft foot condition.  As to the inquiry whether a medical opinion was requested, the examiner indicated in the negative.  

The Board finds that the VA examination report is inadequate.  The examiner did not adequately address the Board's remand instructions as to each inquiry and only provided cursory answers.  Furthermore, he did not provide a rationale for his conclusions and was under the impression that an opinion was not requested.  Therefore, on remand, an addendum opinion or another examination if necessary must be provided to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Accordingly, the case is REMANDED for the following actions:

1. Forward the Veteran's claims folder to the same examiner who provided the November 2010  examination report.  If the same examiner is not available, the claims folder should be forwarded to another clinician.  If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following, based on review of all lay and medical evidence of record:

(a)  What are the Veteran's current lumbar spine condition(s)?  Please specify whether any currently diagnosed condition, including but not limited to scoliosis, is of a developmental or congenital nature.  

(b)  For any diagnosed condition that is considered to be congenital or developmental in nature, is it at least as likely as not (probability of 50% or more) that such condition was subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability?  If so, is there clear and unmistakable (obvious and manifest evidence) that any lasting in increase in severity was due to the natural progress of the condition?

(c)  For any diagnosed condition that is not congenital or developmental in nature, is it at least as likely as not that such condition was incurred or aggravated as a result of any incident, injury, or disease during service? 

(d)  For any diagnosed lumbar spine condition that was not incurred or aggravated as a direct result of service, is it at least as likely as not that such condition is was proximately caused or proximately aggravated by the Veteran's service-connected right foot disability, or any other service-connected disability?

(e)  If the examiner determines that a lumbar spine condition is aggravated by the service-connected right foot disability, or any other service-connected disability, the examiner should report the baseline level of severity of the nonservice-connected lumbar spine condition prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

Any opinion offered must be accompanied by a complete rationale.  If an opinion as to any of these questions cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

2.  After completing any further development as may be indicated by any response received upon remand, readjudicate the Veteran's service connection claim for a lumbar spine condition based on all lay and medical evidence of record.  All potential theories, to include as secondary to the service-connected right foot disability, should be considered.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



